 

Exhibit 10.10

 

FIRST AMENDMENT TO THE

METROPOLITAN BANK HOLDING CORP.

2009 EQUITY INCENTIVE PLAN

 

WHEREAS, the Board of Directors (the “Board”) of Metropolitan Bank Holding Corp.
(the “Company”) adopted the Metropolitan Bank Holding Corp. 2009 Equity
Incentive Plan (“the “Plan”), which was approved by the Company’s shareholders
in 2009; and

 

WHEREAS, the Plan originally reserved a total of 123,000 shares of common stock
of the Company (the “Shares”) for issuance to employees and non-employee
directors; and

 

WHEREAS, Section 5 of the Plan provides that the Board may increase or decrease
the number of Shares which may be issued under the Plan, subject to any
approvals required under applicable law; and

 

WHEREAS, Section 21 of the Plan provides that the Board may amend the Plan from
time to time; and

 

WHEREAS, the Board wishes to amend the Plan as set forth herein, in order to
reserve an additional 300,000 Shares for issuance under the Plan; and

 

WHEREAS, the Board wishes to submit this First Amendment to the Company’s
shareholders for approval at the Company’s 2013 special meeting of shareholders.

 

NOW THEREFORE, the Plan is hereby amended as follows, effective upon the
approval of the Company’s shareholders:

 

1.       Amendment to Section 5 of the Plan. The first sentence of Section 5 of
the Plan is hereby amended and restated to read as follows:

 

“The number of Shares of Common Stock reserved for the grant of Awards under the
Plan shall be 423,000, which reflects the initial number of Shares reserved for
the grant of Awards under the Plan (123,000) plus an additional 300,000, which
are added pursuant to the terms of this amendment.

 

2.       All other provisions of the Plan shall remain unchanged and shall
continue in effect.

 

IN WITNESS WHEREOF, the Board has adopted this First Amendment as of the date of
the Company’s 2013 special meeting of shareholders.

 

  METROPOLITAN BANK HOLDING CORP.         By:             

 

 

 

 